7/11/2019 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY /

ffl 4
TEXAS SECRETARY of STATE [is
JOSE A. ESPARZA

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

 

 

 

 

 

Filing Number: 802256610 Entity Type: Domestic Limited Liability Company (LLC)
Original Date of Filing: July 21, 2015 Entity Status: In existence
Formation Date: N/A
‘Tax ID: 32057827522 FEIN:
Duration: Perpetual
Name: RAJK Fry LLC
Address: 2102 WOOD ST
TEXARKANA, TX 75501 USA
ASSOCIATED
REGISTERED AGENT FILING HISTORY NAMES MANAGEMENT ASSUMED NAMES ENTITIES
Name Address Inactive Date

United States Corporation Agents, Inc. 9900 Spectrum Drive |
Austin, TX 78717 USA |

 

 

 

 

 

 

 

| Order | | Return to Search

 

 

Instructions:
@ To place an order for additional information about a filing press the 'Order' button.

https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?:Sfiling_number=802256610&:Nsession_id=49363168&:Ndocument_number=900238... 441
7/11/2019

TEXAS SECRETARY of STATE
JOSE A. ESPARZA

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

 

 

 

 

 

 

Filing Number: 802256610 Entity Type: Domestic Limited Liability Company (LLC)

Original Date of Filing: July 21, 2015 Entity Status: In existence

Formation Date: N/A

Tax ID: 32057827522 FEIN:

Duration: Perpetual

“Name: RAJK Fry LLC
Address: 2102 WOOD ST
TEXARKANA, TX 75501 USA
ASSOCIATED
REGISTERED AGENT FILING HISTORY NAMES MANAGEMENT ASSUMED NAMES ENTITIES

View Document Eff. Page
Image Number Filing Type Filing Date Effective Date Cond Count
¥ 616760180006 Certificate of Formation July 21, 2015 July 21, 2015 No 2
¥ 618260800005 Certificate of Assumed Business Name July 28, 2015 July 28, 2015 No 2 |
¥ 720261030001 Public Information Report (PIR) December 31, 2016 March 7, 2017 No 1
v 716407000002 Certificate of Assumed Business Name February 17, 2017 February 17, 2017 No 2
¥ 772902430001 Public Information Report (PIR) December 31, 2017 November 10, 2017 No 2 |
¥ 855848530001 Public Information Report (PIR) December 31, 2018 December 14, 2018 No 1

 

 

 

 

 

 

| Order | | Return to Search

 

 

Instructions:

@ To place an order for additional information about a filing press the 'Order' button.

https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=docs&:Spagefrom=&: Sfiling_number=802256610&:Ndocument_number=9002...

WW
7111/2019 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

TEXAS SECRETARY of STATE
JOSE A. ESPARZA

 

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

 

 

 

 

 

 

Filing Number: 802256610 Entity Type: Domestic Limited Liability Company (LLC)
“Original Date of Filing: July 21, 2015 Entity Status: In existence
Formation Date: N/A
Tax ID: 32057827522 FEIN:
Duration: Perpetual
Name: RAJK Fry LLC
Address: 2102 WOOD ST
TEXARKANA, TX 75501 USA
ASSOCIATED
REGISTERED AGENT. FILING HISTORY NAMES MANAGEMENT ASSUMED NAMES ENTITIES
Name Name Status Name Type Name Inactive Date Consent Filing #
RAJK Fry LLC In use Legal

 

 

 

 

| Order } [| Return to Search

 

 

Instructions:
@ To place an order for additional information about a filing press the 'Order' button.

hitps://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spagesnames&:Spagefrom=&:Sfiling_number=802256610&:Ndocument_number=90... 1/1
7/11/2019 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

TEXAS SECRETARY of STATE

 

 

 

 

 

 

 

 

JOSE A. ESPARZA
BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
Filing Number: 802256610 Entity Type: Domestic Limited Liability Company (LLC)
Original Date of Filing: July 21, 2015 Entity Status: In existence
Formation Date: N/A
Tax ID: 32057827522 FEIN:
Duration: Perpetual
Name: RAJK Fry LLC
Address: 2102 WOOD ST
TEXARKANA, TX 75501 USA
ASSOCIATED
REGISTERED AGENT — FILING HISTORY_ NAMES MANAGEMENT ASSUMED NAMES ENTITIES
*||| Last Update Name Title Address
December 14, 2018 RANDY FRIERSON MANAGING MEMBER 1687 OLD BOSTON RD

TEXARKANA, TX 75501 USA

 

 

 

| Order | { Return to Search

 

 

= - a -.
——$———————————

 

 

Instructions:
@ To place an order for additional information about a filing press the ‘Order’ button.

https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=mgmt&:Spagefrom=&:Sfiling_number=8022566 10&:Ndocument_number=900...

11
7/11/2019 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

TEXAS SECRETARY of STATE
JOSE A. ESPARZA

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

 

 

 

 

 

 

 

 

-Filing Number: 802256610 Entity Type: Domestic Limited Liability Company (LLC)
Original Date of Filing: July 21, 2015 Entity Status: In existence
Formation Date: N/A
Tax ID: 32057827522 FEIN:
Duration: Perpetual
Name: RAJK Fry LLC
Address: 2102 WOOD ST
TEXARKANA, TX 75501 USA
ASSOCIATED
REGISTERED AGENT FILING HISTORY NAMES MANAGEMENT ASSUMED NAMES ENTITIES
Name
Assumed Name Date of Filing Expiration Date Inactive Date Status Counties
TASC July 28, 2015 July 28, 2025 Active All Counties
; Cash Works February 17, 2017 February 17, 2027 Active BOWIE, WILLIAMSON, |

 

 

 

 

 

 

 

[order] [Retumnto Search

 

 

Instructions:
@ To place an order for additional information about a filing press the 'Order'’ button.

https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=an&:Spagefrom=&:Sfiling_number=802256610&:Ndocument_number=90023...

Ww
7H11/2019 BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

TEXAS SECRETARY of STATE
JOSE A. ESPARZA

 

BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

 

 

 

 

 

 

 

Filing Number: 802256610 Entity Type: Domestic Limited Liability Company (LLC)
Original Date of Filing: July 21, 2015 Entity Status: In existence
Formation Date: N/A
Tax ID: 32057827522 FEIN:
‘Duration: Perpetual
Name: RAJK Fry LLC
Address: 2102 WOOD ST
TEXARKANA, TX 75501 USA
ASSOCIATED
REGISTERED AGENT FILING HISTORY NAMES MANAGEMENT ASSUMED NAMES ENTITIES
Document Entity Filing
Name Entity Type Description Filing Date Number Jurisdiction Capacity
There are no documents listed for this entity which match your inquiry. ]

 

 

 

 

 

 

 

 

| Order | Return to Search

 

 

Instructions:

@ To place an order for additional information about a filing press the ‘Order’ button.

https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp ?spage=ae&:Spagefrom=&:Sfiling_number=802256610&:Ndocument_number=90023... 1/1
